DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.
The status of the 04/20/2022 claims, is as follows: Claims 1, 7, and 11 have been amended; Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 15:
The limitation “a controller configured to”
“controller” is the generic placeholder. 
“configured to” is the functional language.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “controller" in line 2 of claim 15 has been described in originally-filed specification in para. 0151, 0155-0159  as “control module 121”, which is “Any electric current sensor or any electric current detection circuit may be used for the operation of detecting an amount of electric currents performed by the control module 121”, “The control module 121 may detect magnitude of a voltage supplied to the first terminal 310. Any voltage sensor or any voltage detection circuit may be used for the operation of detecting a voltage performed by the control module 121.” 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hazir (US 20150312969, previously cited) in view of Wang (US 20190167028, newly cited)
Regarding claim 1, Hazir discloses an induction heating cooker (appliance 1), comprising: 
a lid (lid 5) comprising at least one electronic device (user interface 13) (para. 0057) and a first terminal (socket 8) electrically connected to the electronic device (user interface 13) (para. 0057; fig. 2); 
a main body (pot 4 and base 2) having a upper surface that defines an opening, the main body (pot 4 and base 2) comprising a second terminal (plug 9) configured to physically and electrically contact the first terminal (socket 8) when the lid (lid 5) is placed on the upper surface of the main body (pot 4 and base 2) (para. 0050); 
an internal pot (pot 4) configured to be accommodated in the main body and heated by pot electric currents induced by a magnetic field (magnetic energy transmitted by coil 17) (para. 0047); 
one or more coils (coil 17 and coil 3) arranged around the internal pot (pot 4) (fig. 2) and configured to generate the magnetic field (magnetic energy) based on carrying external electric currents of external power (para. 0068) (it is noted the coil 17 generates magnetic energy when external power is applied to it) and to generate the magnetic field based on carrying coil electric currents induced by a working coil of an induction heating apparatus (coil 17) 1(it is noted coil 3 generates magnetic field as it carries current induced by coil 17, as evidenced in Wikipedia page “Magnetic field”, see footnote 1); and 
a power supplying circuit (control unit 6) electrically connected to the second terminal (plug 9) (para. 0049) and configured to supply power to the electronic device (user interface 13) in the lid through the first  (socket 8) and second terminals (plug 9) (para. 0056).

    PNG
    media_image1.png
    572
    408
    media_image1.png
    Greyscale

Hazir does not disclose the lid is rotated with respect to the main body. 
However, Wang discloses a lid (lid 116) is rotated with respect to a main body (housing 106) (para. 0022; fig. 1).

    PNG
    media_image2.png
    636
    320
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lid of Hazir such that it rotates with the respect to the main body. Such modification incorporates known technique in the art to secure the lid to the main body. 

Regarding claim 2, Wang discloses the lid (lid 116) comprises a first coupling ring (inner rim 122) disposed at a lower surface of the lid (lid 116) (para. 0024; fig. 3), and wherein the main body (housing 106) comprises a second coupling ring (upper rim 160) disposed at the upper surface of the main body and configured to couple to the first coupling ring (inner rim 122) based on rotation of the lid (lid 116) with respect to the upper surface of the main body (housing 106) (para. 0024).

Regarding claim 3, Wang discloses the second coupling ring (upper rim 160) defines a coupling groove (annotated fig. 3) that is depressed from the upper surface of the main body (housing 106), and wherein the first coupling ring (inner rim 122) is configured to be inserted into the coupling groove and then rotated relative to the second coupling ring to thereby couple to the second coupling ring (para. 0024).

[AltContent: textbox (Coupling groove that receives 122)][AltContent: arrow]
    PNG
    media_image3.png
    378
    331
    media_image3.png
    Greyscale

Regarding claim 4, Wang discloses the first coupling ring (inner rim 122)  comprises a stopping jaw (lid flanges 150; fig. 2), and the second coupling ring (upper rim 160) comprises a guide jaw (pot flanges 146; fig. 1) (para. 0022; fig. 3), and wherein the stopping jaw (lid flanges 150) and the guide jaw (pot flanges 146) are configured to engage with each other based on the first coupling ring (inner rim 122) being inserted into the coupling groove and then rotated relative to the second coupling ring (para. 0022).

Regarding claim 5, the modification of Hazir and Wang  discloses substantially all of the claimed features as set forth above, wherein Hazir discloses the first terminal (socket 8) is disposed in the lid (lid 5) and the second terminal (plug 9) is disposed in the main body (pot 4) (para. 0051; fig. 2). Wang discloses the stopping jaw (lid flanges) is engaged with the guide jaw (pot flanges 146) when the lid is rotated (para. 0022). 
The modification of Hazir and Wang does not disclose the first terminal is disposed at a lower surface of the stopping jaw, and the second terminal is disposed at an upper surface of the guide jaw configured to face the lower surface of the stopping jaw based on the guide jaw engaging with the stopping jaw.
However, it would have been obvious to recognize that disposing the first terminal at the lower surface of the stopping jaw and the second terminal at the upper surface of the guide jaw is merely a design choice. Doing so would allow the first and second terminals to be electrically connected to each other such that electrical connection is established between the main body and the lid via. the first terminal at the stopping jaw and the second terminal at the guide jaw when the stopping jaw is engaged with the guide jaw. 

Regarding claim 8, Hazir discloses the one or more coils (coil 17 and coil 3) comprise: 
a power receiving coil (coil 3) disposed at a bottom surface of the main body (pot 4 and base 2) (fig. 2) and configured to induce the coil electric currents by a working magnetic field generated by the working coil of the induction heating apparatus (coil 17) (para. 0059).

Regarding claim 9, Hazir discloses the power supplying circuit (control unit 6) is configured to supply the coil electric currents from the power receiving coil (coil 3) to the electronic device (user interface 13) in the lid through the first (socket 8) and second terminals (plug 9) (para. 0056).

Regarding claim 10, Hazir discloses the power receiving coil (coil 3) is arranged at an edge area of a lower portion of the internal pot (pot 4) and extends in parallel to the working coil of the induction heating apparatus (coil 17) (fig. 2).

Regarding claim 12, Hazir discloses the power supplying circuit (control unit 6) is configured to supply the external electric currents to the one or more coils (coil 3 and coil 17) based on the external power (para. 0059).

Regarding claim 13, Hazir discloses the at least one electronic device (user interface 13) comprises a display module (display) (para. 0056). 

Regarding claim 14, Hazir discloses the power supplying circuit (control unit 6) is configured to convert the coil electric currents induced to the one or more coils (coil 3) into direct currents and to supply the direct currents to the electronic device (user interface 13) (para. 0056 and 0058). 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hazir and Wang, in view of He (US 20080142498, previously cited)
Regarding claim 6, the modification of Hazir and Wang  discloses  substantially all of the claimed features as set forth above. Hazir discloses the first terminal (socket 8) of the lid is electrically and physically connected to the second terminal (plug 9) is disposed in the main body (pot 4) (para. 0051; fig. 2). Wang discloses the main body (housing 106) comprises a main body handle (annotated fig. 1) disposed at both lateral ends of an upper portion of the main body, wherein the lid (lid 116) comprises a lid handle (annotated fig. 1) disposed at both lateral ends of a lower portion of the lid.



[AltContent: textbox (Prior Art
Wang)][AltContent: arrow][AltContent: textbox (lid handle)][AltContent: textbox (Main body handle)][AltContent: arrow]
    PNG
    media_image4.png
    642
    325
    media_image4.png
    Greyscale


The modification of Hazir and Wang  does not disclose the first terminal is disposed at a lower surface of the lid handle, and the second terminal is disposed at an upper surface of the main body handle. 
However, He discloses the main body (outer body 2) comprises a main body handle (handle on the body) disposed at both lateral ends of an upper portion of the main body (annotated fig. 4), wherein the lid (lid 1) comprises a lid handle (lid handle) disposed at both lateral ends of a lower portion of the lid, and wherein the first terminal (magnet) is disposed at a lower surface of the lid handle (lid handle), and the second terminal (reed switch 19) is disposed at an upper surface of the main body handle (handle on the body) (para. 0052) (figs. 4-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first terminal of Hazir to be disposed in the lower surface of the lid handle and the second terminal of Hazir to be disposed at the upper surface of the main body handle as taught by He. Doing so would arrive at the same predictable result, in which the first terminal at the lid handle is electrically and physically connected to the second terminal of the main body handle such that electrical connection is established between the main body and the lid. 

Regarding claim 7, Hazir discloses the first terminal (socket 8) is inserted into the second terminal (plug 9) (para. 0052; fig. 2). He discloses the upper surface of the main body handle (handle on the body) defines a slide groove (groove) in which the second terminal (reed switch) is disposed, and wherein the first terminal (magnet) protrudes from the lower surface of the lid handle (lid handle) and is configured to be inserted into and slide along the slide groove to thereby contact the second terminal (reed switch) (para. 0052). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hazir and Wang, in view of Sugimoto (US 20110003048, previously cited)
Regarding claim 11, the modification of Hazir and Wang discloses substantially all of the claimed features as set forth above. Hazir discloses the one or more coils (coil 17 and coil 3) comprise: 
a power receiving coil (coil 3) that is horizontally arranged at an edge area of a lower portion of the internal pot (pot 4) and that is configured to heat a bottom surface of the internal pot (fig. 2). 
The modification of Hazir and Wang does not disclose:
a heating coil that is arranged perpendicular to the power receiving coil and that is arranged on an outer circumferential surface of the internal pot extending vertically with respect to the bottom surface of the internal pot, the heating coil being configured to heat the outer circumferential surface of the internal pot.
However, Sugimoto discloses a heating coil (side-face heater 6) that is connected to a power receiving coil (bottom heater 5) and that is arranged on an outer circumferential surface of an internal pot (pot 10) extending vertically with respect to the bottom surface of the internal pot (pot 10), the heating coil (side-face heater 6) being configured to heat the outer circumferential surface of the internal pot (para. 0099; fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more coil of Hazir to include the heating coil to heat the outer circumferential surface of the internal pot as taught by Sugimoto. Doing so would speed up the cooking process by using at least two heating coils. The modification would result in the heating coil that is arranged perpendicular to the power receiving coil. 

Claims 15-16 and 18-19  are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Hazir and Wang, in view of Sinton (US 20060254429, newly cited)
Regarding claim 15, the modification of Hazir and Wang discloses substantially
all of the claimed features as set forth above, wherein when the lid is coupled to the main body, electrical connection is established between the lid and the main body (para. 0049). In other words, Hazir discloses coupling state of the lid based on whether electrical connection is established between the lid and the main body or not. 
The modification of Hazir and Wang does not disclose a controller configured to determine a coupling state of the lid based on an amount of electric currents supplied to the electronic device.  
However, Sinton discloses a controller (current sensing coil 34) senses an amount of electric currents supplied to the electronic device (motor 31).  

    PNG
    media_image5.png
    528
    408
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the induction heating cooker of Hazir to include the controller that determines the  amount of electric currents supplied to the electronic device as taught by Sinton. Doing so would advantageously allow the controller of Hazir to determine whether current is supplied to the electronic device, which is indicative of the coupling state of the lid. 

Regarding claim 16, the modification of Hazir, Wang, and Sinton discloses
the controller (current sensing coil 34 of Sinton) is configured to: 
based on the amount of electric currents supplied to the electronic device (user interface 13 of Hazir) being greater than a reference amount of electric currents, determine that the coupling state is a normal state (it is noted when the electrical connection is established which is indicative of normal coupling state of the lid, current is detected in the user interface 13); and 
based on the amount of electric currents supplied to the electronic device (user interface 13 of Hazir) being less than the reference amount of electric currents, determine that the coupling state is an abnormal state (it is noted when the electrical connection is not established which is indicative of abnormal coupling state of the lid, no current is detected in the user interface 13).  

Regarding claim 18, the modification of Hazir and Wang discloses substantially
all of the claimed features as set forth above, wherein when the lid is coupled to the main body, electrical connection is established between the lid and the main body (para. 0049). In other words, Hazir discloses coupling state of the lid based on whether  electrical connection is established between the lid and the main body or not. 

The modification of Hazir and Wang does not disclose a controller configured to determine a coupling state of the lid based on a magnitude of a voltage detected in the first terminal.  
However, Sinton discloses a controller (current sensing coil 34) senses an magnitude of voltage detected in the first terminal (motor 31).  

    PNG
    media_image5.png
    528
    408
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the induction heating cooker of Hazir to include the controller that determines the  magnitude of the voltage detected in the first terminal as taught by Sinton. Doing so would advantageously allow the controller of Hazir to determine whether voltage is supplied to the first terminal disposed on the lid, which is indicative of the coupling state of the lid. 

Regarding claim 19, the modification of Hazir, Wang, and Sinton discloses the controller (current sensing coil 34 of Sinton), wherein the controller is configured to:
based on the magnitude of the voltage detected in the first terminal (socket 8 of Hazir) being greater than a reference voltage, determine that the coupling state is a normal state (it is noted when the electrical connection is established which is indicative of normal coupling state of the lid, current is detected in the socket 8); and 
based on the magnitude of the voltage detected in the first terminal (socket 8 of Hazir) being less than the reference voltage, determine that the coupling state is an abnormal state (it is noted when the electrical connection is not established which is indicative of abnormal coupling state of the lid, no current is detected in the socket 8).

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Hazir, Wang, and Sinton, in view of He (US 20080142498, previously cited)
Regarding claim 17, the modification of Hazir, Wang, and Sinton discloses substantially all of the claimed features as set forth above,  except the controller is further configured to, based on a determination that the coupling state is the abnormal state, display information indicating the abnormal state.  
However, He discloses a controller (controller) is further configured to, based on a determination that the coupling state is the abnormal state, display information (warning signal) indicating the abnormal state (lid is opened) (para. 0052).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the controller of Sinton to display information indicating the abnormal state, in order to alert a user when improper misplacement of lid is occurring. 

Regarding claim 20, the modification of Hazir, Wang, and Sinton discloses substantially all of the claimed features as set forth above,  except the controller is further configured to, based on a determination that the coupling state is the abnormal state, display information indicating the abnormal state.  
However, He discloses a controller (controller) is further configured to, based on a determination that the coupling state is the abnormal state, display information (warning signal) indicating the abnormal state (lid is opened) (para. 0052).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the controller of Sinton to display information indicating the abnormal state, in order to alert a user when improper misplacement of lid is occurring. 


Response to Argument
Applicant's arguments filed on 04/20/2022 have been considered but are considered moot in view of new ground of rejections. 


 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                             




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Wikipedia Page (https://en.wikipedia.org/wiki/Magnetic_field#Interactions_with_electric_currents), titled “Magnetic Field” “Magnetic field lines form in concentric circles around a cylindrical current-carrying conductor, such as a length of wire”)